Citation Nr: 0918823	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-28 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1972.  His decorations include the Combat Infantryman 
Badge and the Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the RO.   The 
Veteran filed a timely appeal of this determination to the 
Board.  

The now reopened claim of service connection for PTSD is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  In a July 1992 decision, the RO denied the Veteran's 
claim of service connection for PTSD; the Veteran was 
notified of this decision and apprised of his appellate 
rights, but did not timely appeal this determination.  

2.  The evidence added to the record since the July 1992 RO 
decision is not cumulative or redundant, and when considered 
with previous evidence of record, relates to an unestablished 
fact and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

1.  Subsequent to the final July 1992 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board has considered this legislation.  However, to the 
extent that the action taken hereinbelow is favorable to the 
Veteran, further discussion of VCAA is not required at this 
point.  


II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after July 1992 consists 
of medical treatment records, a VA examination, service 
personnel records, and statements submitted by the Veteran in 
support of the claim.  Of particular significance are medical 
records indicating that the Veteran has been diagnosed with 
PTSD.  
 
The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  

This evidence is neither cumulative nor redundant of the 
evidence of record at the time of the July 1992 RO decision 
and, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim and raises a reasonable possibility of 
substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the claim of service connection for PTSD 
is reopened..  



ORDER

As new and material evidence has been presented to reopen  
the claim of service connection for PTSD; the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  




REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim of service connection for PTSD must 
be remanded for further action.  

Here, the Board notes that in June 1999, revised regulations 
concerning PTSD were published in the Federal Register 
reflecting the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.  "Credible 
supporting evidence" does not mean that the Veteran must 
definitively establish his personal engagement in combat.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (requiring 
corroboration of every detail, including the Veteran's 
personal participation, VA defined "corroboration" too 
narrowly).  

Rather, the Veteran's presence with his unit at a time when 
his unit is attacked tends to show that that the Veteran 
experienced such attack personally, without specifically 
showing his personal participation.  See Id.; see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In addition, if the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

In this case, the Veteran's medical records show that the 
Veteran has been diagnosed with PTSD.  In addition, the 
Veteran's service records indicate that the Veteran had 
active service in the Republic of Vietnam.  The Veteran's 
representative reports that the Veteran was attached to A and 
B companies, 1st BN 16th Infantry.  The Veteran's 
representative contends that company A had 30 killed in 
action (about 23% of its strength) and B Company had 8 killed 
during the Veteran's time in Vietnam.  

The Veteran's representative also indicates that the 
battalion had a total of 64 killed and his regiment (two 
battalions) had a total of 164 killed out of 440 men, during 
the Veteran's 350 days in Vietnam.  Among the stressors noted 
by the Veteran, he reported that there were a few cases when 
he woke up and there was a body lying close or next to him.  

The Veteran stated that the most significant occasion was a 
buddy of his named Elliot.  The Veteran reported that he was 
shot in the head one night on patrol.  He indicted that he 
went to sleep covered his rain proof parka during the monsoon 
season of 1966.  When he awoke, Elliot's body was lying next 
to his with half of his face missing.  The Veteran also 
stated that he killed many Viet-cong soldiers and that he has 
flashbacks of their twisted faces.  In this regard, the Board 
notes that the Veteran has been awarded the Combat 
Infantryman Badge and the Purple Heart Medal.  

In order to determine whether the Veteran has PTSD that is 
related to his service, the Veteran was afforded a VA 
examination dated in July 2006.  The examiner indicated that 
the Veteran's claims file had been reviewed in connection 
with the examination.  After an examination of the Veteran, 
however, the Veteran was not diagnosed with PTSD.  

The examiner explained that the Veteran's reported stressors 
were relatively vague and thus it was difficult to clearly 
ascertain the stressors that he may have experienced.  The 
examiner stated that the Veteran did not cite any specific, 
identified stressor with sufficient detail for verification 
that would meet criterion A for a diagnosis.  The examiner 
also noted that the Veteran did not report the full symptom 
spectrum required for a diagnosis of PTSD.  Rather, the 
examiner found that the Veteran's history of alcohol 
dependence was the more likely cause of his social and 
occupational impairment over the years.  

Based on the foregoing, the Board finds that this matter 
should be remanded for further development.  Here, the Board 
notes that the Veteran's claims file indicates that the 
Veteran has been diagnosed with PTSD and may have experienced 
significant stressors in service.  

Upon remand, the Veteran should also be afforded an 
opportunity to submit any recent medical records or evidence 
that has not already been associated with the claims file.  
Here, the Board notes that the Veteran has received treatment 
at the Pittsburgh VA Medical Center.  

The RO should update the Veteran's claims file with records 
of the Veteran's treatment at this facility dated since 
October 2004.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to VCAA, VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

In view of the above, the reopened claim is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for PTSD since service.  This should 
include treatment records from the 
Pittsburgh VA Medical Center dated 
since October 2004.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded another VA psychiatric 
examination to determine the current 
nature and likely etiology of the 
psychiatric disorder claimed as being 
PTSD.  All necessary special studies or 
tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the Veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the Veteran's PTSD and such 
stressor(s).  

The examiner should also comment on 
whether the veteran's history of alcohol 
dependence is a symptom of any diagnosed 
PTSD.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  After completion of the foregoing, 
the RO should re-adjudicate the Veteran's 
claims in light of all the evidence of 
record.  The RO should also consider the 
application of 38 U.S.C.A. § 1154(b).  If 
any determination remains adverse to the 
Veteran, he and his representative must 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


